DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is responding to the amendment dated November 16, 2021.
In the amendment dated on November 16, 2021, claims 1, 3-4, 11 and 13-14 have been amended, 2, 12 have been canceled..
Claims 1, 3-8, 11 and 13-18 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. David C. Dyer of registration number 75,556, on December 08, 2021.  During the telephone conference, Mr.Dyer has agreed and authorized the examiner to further amend Claims 1, 3-8, 11 and 13-18 on the amendment dated on November 16, 2021.

Claims
Replacing Claims 1, 3-8, 11 and 13-18  of the amendment dated on November 16, 2021 with the following:


determining, by a data provider system, encrypted first input data and encrypted second input data, wherein at least one of the encrypted first input data and the encrypted second input data correspond to an event;
determining, by the data provider system, an encrypted first random number and an encrypted second random number, wherein determining the encrypted first random number and the encrypted second random number comprises:
determining a first random number and a second random number;
encrypting, using private key data, the first random number, wherein the private key data corresponds to a private encryption key; and
encrypting, using the private key data, the second random number;
determining, by the data provider system, first data representing a result of a first homomorphic operation of the encrypted first input data, the encrypted second input data, the encrypted first random number, and the encrypted second random number, wherein determining the first data comprises:
adding, using a homomorphic addition operation, the encrypted first input data and the encrypted first random number; and
adding, using the homomorphic addition operation, the encrypted second input data and the encrypted second random number;
sending, from the data provider system to a data processing system, the first data;
decrypting, by the data processing system, the first data to determine a first number based at least in part on the encrypted first random number and a second , wherein decrypting the first data corresponds to the private key data;
multiplying, by the data processing system, the first number and the second number to determine second data;
encrypting, by the data processing system, the second data to determine encrypted second data, wherein encrypting the second data corresponds to public key data, the public key data corresponding to a public encryption key;
determining, by the data processing system using a second homomorphic operation, a product of the encrypted first input data and the encrypted second input data based at least in part on the encrypted second data; and
determining a prediction of the event based at least in part on the product.

2.	(Cancelled) 

3.	(Previously Presented) The computer-implemented method of claim 1, further comprising:
determining third data by adding the encrypted first input data and the encrypted first random number and by negating the encrypted second random number;
determining fourth data by negation of the encrypted first random number and by adding the encrypted second input data and the encrypted second random number; and
determining fifth data corresponding to the encrypted first random number and the encrypted second random number.


receiving, by a first secure-processing component of the data processing system, the first data; and
sending, by the first secure-processing component to a second secure-processing component of the data processing system, the encrypted second data.

5.	(Original) The computer-implemented method of claim 4, further comprising:
receiving, by the second secure-processing component, the encrypted second data; and
sending, by the second secure-processing component to a third system, an indication of the prediction.

6.	(Original) The computer-implemented method of claim 1, wherein the encrypted first input data and encrypted second input data correspond to operands of a dot-product operation.

7.	(Original) The computer-implemented method of claim 1, further comprising:
determining that the encrypted first input data corresponds to a first scale;
determining that the encrypted second input data corresponds to a second scale different from the first scale; and
modifying the encrypted first input data to correspond to the second scale.



9.	(Cancelled) 




10.	(Cancelled) 




11.	(Currently Amended) A system comprising:
at least one processor; and
at least one memory including instructions that, when executed by the at least one processor, cause the system to:
determine, by a data provider system, encrypted first input data and encrypted second input data, wherein at least one of the encrypted first input data and the encrypted second input data correspond to an event;
, wherein determining the encrypted first random number and the encrypted second random number, the at least one memory further includes instructions, that, when executed by the at least one processor, further cause the system to:
determine a first random number and a second random number;
encrypt, using private key data, the first random number, wherein the private key data corresponds to a private encryption key; and
encrypt, using the private key data, the second random number;
determine, by the data provider system, first data representing a result of a first homomorphic operation of the encrypted first input data, the encrypted second input data, the encrypted first random number, and the encrypted second random number, wherein the at least one memory further includes instructions, that, when executed by the at least one processor, further cause the system to:
add, using a homomorphic addition operation, the encrypted first input data and the encrypted first random number; and
add, using the homomorphic addition operation, the encrypted second input data and the encrypted second random number;
send, from the data provider system to a data processing system, the first data;
decrypt, by the data processing system, the first data to determine a first number based at least in part on the encrypted first random number and a , wherein decrypting the first data corresponds to the private key data;
multiply, by the data processing system, the first number and the second number to determine second data;
encrypt, by the data processing system, the second data to determine encrypted second data, wherein encrypting the second data corresponds to public key data, the public key data corresponding to a public encryption key;
determine, by the data processing system using a second homomorphic operation, a product of the encrypted first input data and the encrypted second input data based at least in part on the encrypted second data; and
determine a prediction of the event based at least in part on the product.

12.	(Cancelled)

13.	(Previously Presented) The system of claim 11, wherein the at least one memory further includes instructions, that, when executed by the at least one processor, further cause the system to:
determine third data by adding the encrypted first input data and the encrypted first random number and by negating the encrypted second random number;
determine fourth data by negation of the encrypted first random number and by adding the encrypted second input data and the encrypted second random number; and
determine fifth data corresponding to the encrypted first random number and the encrypted second random number.

receive, by a first secure-processing component of the data processing system, the first data; and
send, by the first secure-processing component to a second secure-processing component of the data processing system, the encrypted second data.

15.	(Original) The system of claim 14, wherein the at least one memory further includes instructions, that, when executed by the at least one processor, further cause the system to:
receive, by the second secure-processing component, the encrypted second data; and
send, by the second secure-processing component to a third system, an indication of the prediction.

16.	(Original) The system of claim 11, wherein the encrypted first input data and encrypted second input data correspond to operands of a dot-product operation.

17.	(Original) The system of claim 11, wherein the at least one memory further includes instructions, that, when executed by the at least one processor, further cause the system to:
determine that the encrypted first input data corresponds to a first scale;

modify the encrypted first input data to correspond to the second scale.

18.	(Original) The system of claim 11, wherein the encrypted first input data and encrypted second input data correspond to elements of a vector.

19.	(Cancelled) 




20.	(Cancelled) 




Allowable Subject Matter
Claims 1, 3-8, 11 and 13-18 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowable based on the amendment presented in the amendment dated on November 16, 2021 and the examiner’s amendment dated on December 14, 2021.
Specifically, the independent claim 1 now recites limitations as follows:

“A computer-implemented method comprising:
determining, by a data provider system, encrypted first input data and encrypted second input data, wherein at least one of the encrypted first input data and the encrypted second input data correspond to an event;
determining, by the data provider system, an encrypted first random number and an encrypted second random number, wherein determining the encrypted first random number and the encrypted second random number comprises:
determining a first random number and a second random number;
encrypting, using private key data, the first random number, wherein the private key data corresponds to a private encryption key; and
encrypting, using the private key data, the second random number;
determining, by the data provider system, first data representing a result of a first homomorphic operation of the encrypted first input data, the encrypted second input 
adding, using a homomorphic addition operation, the encrypted first input data and the encrypted first random number; and
adding, using the homomorphic addition operation, the encrypted second input data and the encrypted second random number;
sending, from the data provider system to a data processing system, the first data;
decrypting, by the data processing system, the first data to determine a first number based at least in part on the encrypted first random number and a second number based at least in part on the encrypted second random number, wherein decrypting the first data corresponds to the private key data;
multiplying, by the data processing system, the first number and the second number to determine second data;
encrypting, by the data processing system, the second data to determine encrypted second data, wherein encrypting the second data corresponds to public key data, the public key data corresponding to a public encryption key;
determining, by the data processing system using a second homomorphic operation, a product of the encrypted first input data and the encrypted second input data based at least in part on the encrypted second data; and
determining a prediction of the event based at least in part on the product”.

The cited reference Sherjil Ahmed (US PGPUB. # US 2019/0386814) discloses, a method for encrypting plaintext data in a computing device having a processor and memory, said method comprising: receiving, in the memory of the computing device, plaintext data, said plaintext data comprising a plurality of bits; deriving from the plaintext data a first input integer and a second input integer; adding a first random number to the first input integer to yield a modified first input integer and adding a second random number to the second input integer to yield a modified second input integer; accessing a first table stored in the memory of the computing device, said first table associating a plurality of integers with a plurality of first-order symbolic representations, to identify a first first-order symbolic representation of the modified first input integer and a second first-order symbolic representation of the modified second input integer; obtaining the first first-order symbolic representation and the second first-order symbolic representation, wherein said first first-order symbolic representation and said second first-order symbolic representation are encrypted forms of the first input integer and second input integer; and repeating said deriving, accessing, and obtaining steps for each bit of said plurality of bits of plaintext data to yield an encrypted form of the plaintext data, wherein the encrypted form of the plaintext data does not occupy more than 4 times n*log(n) of memory and wherein n is equal to the number of said plurality of bits. (¶116). Ahmed further discloses, a server or client device would encrypt plaintext data in a computing device having (Fig. 10 (1005, 1010), ¶363). Ahmed teaches, that the data is collected by IOT devices in decentralized system which indicates that data corresponds to an event. (¶24). As explained in earlier that in paragraph 116 Ahmed teaches, data is encrypted and a first random number and second number are added to the data. The method of transforming plaintext, having a plurality of elements, into ciphertext, wherein the ciphertext is homomorphically encrypted with respect to certain functions, particularly multiplication and addition operations, the method being performed on a processor executing a plurality of instructions. (¶16). The method may further comprise performing homomorphic addition by generating a look-up table for a given key, wherein said table comprises data indicative of all possible combinations of the first input integer and second input integer and wherein said data is encrypted. (¶104). Thus Ahmed discloses first data is determined by performing a homomorphic operation. The decrypting may comprise: deriving from the modified encrypted data plaintext data a first first-order symbolic representation; accessing a first table stored in the memory of the computing device, said first table (¶126-¶127). The first and second numbers are determined by decrypting first encrypted data and second encrypted data. The present specification is directed to an encryption system that applies a Universal Homomorphic Encryption (UHE) format or data transformation to plaintext data. A UHE system, as disclosed herein, is defined as a system which can encrypt plaintext data (P.sub.1) to yield encrypted data (E.sub.1), apply a plurality of different functions to P.sub.1 and E.sub.1 to yield P.sub.2 and E.sub.2 respectively, and then decrypt E.sub.2 to yield P.sub.3, where P.sub.2 is equal to P.sub.3 and where the plurality of functions include addition operations, multiplication operations, and other additional functions, such as set function operations (union, (¶202). 
The reference by Schneider et al. (US PGPUB. # US 208/0349740) discloses, a client device provides training data and training result data to the server device. Thus sending data from a first system to a second system. (¶39, Fig. 1(S12), ¶49). The training data 22 is plaintext and the training result data 24 is encrypted with the homomorphic encryption algorithm, wherein the model data 26 is computed in encrypted form from the training data 22 and the encrypted training result data 24 with the training function. Furthermore, the field data 28 is plaintext, wherein the result data 30 is computed in encrypted form from the field data 28 and the encrypted model data 26 with the prediction function. (¶60). Thus second data is encrypted. The computational model may be seen as a machine learning technique, since it encodes its knowledge about the training data in the model data. The computational model may model a real system, such as a wind park or a plurality of solar cell panels at distributed locations. For example, the computational model may predict the power output of a wind park or the plurality of solar cell panels based on weather data. (¶8). In step S16, the one or more field devices 20 send (¶57). In FIG. 1, the training data 22 is plaintext and the training result data 24 is encrypted with the homomorphic encryption algorithm, wherein the model data 26 is computed in encrypted form from the training data 22 and the encrypted training result data 24 with the training function. Furthermore, the field data 28 is plaintext, wherein the result data 30 is computed in encrypted form from the field data 28 and the encrypted model data 26 with the prediction function. (¶60).
The reference by Wu et al. (USPGPUB. # US 2020/0280559) discloses, the identity provider TEE 142 generates the first and second random numbers RND.sub.A1 RND.sub.A2. The identity provider TEE 142 generates the authentication signature Sign.sub.A(RND.sub.A1, RND.sub.A2).sub.SKi by encrypting the first and second random numbers RND.sub.A1 RND.sub.A2 using the private key SK.sub.i.  (¶171).
Rongfei Wan (US PGPUB. # US 2020/035,082) discloses, determining, by an identity management server based on AAA authentication information, whether AAA authentication on the terminal succeeds; if the AAA authentication succeeds, sending the ID of the terminal to a key management server; and generating, by the key management server, a private key of the terminal and returning the private key to the management server. After negotiating with the terminal to generate a first (Abstract).
Li et al. (US PGPUB. # US 2020/0004973) discloses, receiving a data request for object data from a first computing device, wherein the object data is associated with an object and is stored in the second computing device; performing encryption of the object data using a public key associated with the object based on the data request to generate a first ciphertext; obtaining verification data based on the first ciphertext for verifying whether a ciphertext to be verified corresponds to the object data; and sending the verification data to the first computing device for the first computing device to execute a cryptography protocol with a third computing device based on the verification data. (Abstract).
Ron et al. (US PGPUB. # US 2021/0004718) discloses, receiving a second original independent variable calculated value from a second data provider device; the second original independent variable calculated value being calculated by the second data provider device according to a second original independent variable and a second model parameter; calculating a dependent variable estimation value according to a first (Abstract).
Hoshuzuki et al. (US PGPUB. # US 2019/0199509) discloses, processing apparatus includes at least one processor configured to function as: an input unit that receives encrypted data based on homomorphic encryption; and a process execution unit that executes a predetermined process by using the encrypted data while maintaining a secret state and includes one or more processing units. At least one of the processing units is a multiplication corresponding processing unit for executing a calculation corresponding to a processing of multiplying plaintext data by a predetermined multiplier. The multiplication corresponding processing unit generates a first calculation result based on a first multiplier component of the predetermined multiplier that is not used in a calculation of encrypted data, generates a second calculation result by executing a calculation to encrypted data in a ciphertext space corresponding to multiplication of the plaintext data by a second multiplier (Abstract).
Patel et al. (US PGPUB. # US 2020/0294056) discloses, receiving first data and second data, the first data and the second data being homomorphically encrypted, the first data associated with a first type of data, and the second data associated with a second type of data. The method may include retrieving third data associated with the first type of data, and retrieving fourth data associated with the second type of data. The method may include determining a first proximity between the first data and the third data, and determining a second proximity between the second data and the fourth data. The method may include determining, based on the first proximity and the second proximity, a risk score, and determining, based on the risk score, a fraudulent action associated with the first data and the second data. (Abstract).
However, each of the cited references or reference from the updated search, at least, fails to teach or suggest the limitations regarding “……wherein determining the encrypted first random number and the encrypted second random number comprises:
determining a first random number and a second random number;
encrypting, using private key data, the first random number, wherein the private key data corresponds to a private encryption key; and
encrypting, using the private key data, the second random number;


None of the previous cited prior art references or reference(s) from the updated search yield any specific references that would reasonably, either singularly or in combination with previous cited reference, result a reasonable and proper rejection for each of the cited feature limitations of the independent claim 1 under 35 U.S.C. 102 or 35 U.S.C. 103 with proper motivation.
Claims 11 is a system claim of above method claim 1, and therefore, it is also allowed.
Claims 3-8 depend on the allowed claim 1, and therefore, they are also allowed.
Claims 13-18 depend on the allowed claim 11, and therefore, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARSHAN I DHRUV whose telephone number is (571)272-4316. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DARSHAN I DHRUV/Primary Examiner, Art Unit 2498